UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7340


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PAULETTE JACKSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., Senior District Judge. (3:19-cr-00020-JAG-1)


Submitted: February 28, 2022                                      Decided: March 17, 2022


Before DIAZ and HARRIS, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paulette Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Paulette Jackson appeals the district court’s order denying her motion for

compassionate release.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Jackson, No. 3:19-cr-00020-JAG-1 (E.D. Va. Aug. 17, 2021). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2